FOR PUBLICATION

              JUDICIAL COUNCIL
             OF THE NINTH CIRCUIT


                                             No. 14-90084
 IN RE COMPLAINT OF JUDICIAL
 MISCONDUCT                                     ORDER


                     Filed July 14, 2014


                          ORDER

KOZINSKI, Chief Judge:

   An attorney alleges that a bankruptcy judge is showing
some early signs of dementia, such as slow reaction time,
moodiness and memory problems.

    Pursuant to the Judicial Conduct and Disability Act, any
person who believes that a federal judge “is unable to
discharge all the duties of office by reason of mental or
physical disability,” 28 U.S.C. § 351(a), may file a complaint
stating the reasons for his belief. Such complaints are rare,
perhaps in part because lawyers (who are in the best position
to observe judicial behavior) are reluctant to point an
accusatory finger at judges before whom they appear.
Nevertheless, such complaints are welcome and encouraged,
and we make every effort to keep the identity of the
complainant confidential, if he wishes not to be identified.
2       IN RE: COMPLAINT OF JUDICIAL MISCONDUCT

    Such complaints are also taken seriously, particularly
where (as in this case) the complainant specifies the particular
behaviors that he believes are the result of mental disability.
This complainant was given an additional measure of
deference because he reports familiarity with the symptoms
of dementia, having tended to a family member who showed
similar symptoms.

    Based on the complaint, therefore, I have undertaken a
limited inquiry, as authorized by Judicial-Conduct Rule
11(b). I was unable to inquire about the particular instances
in which complainant observed the alleged signs of dementia
because complainant doesn’t provide any transcripts or audio
in support of his allegations; nor does he point to a case or
specify a date where the alleged signs were discernible.
Nevertheless, I have spoken to judges who have had repeated
recent opportunities to observe the subject judge in both
private and public settings. They observed none of the
symptoms reported by complainant. I have also spoken to
judges who regularly review the subject judge’s work on
appeal, and they report that they have observed no decline in
his performance. All these judges expressed their continued
confidence in the ability of the subject judge to discharge his
duties competently and with distinction.

   In addition, I reviewed appeals to the Ninth Circuit of the
judge’s cases for the last three years. No issues regarding the
judge’s competency were raised by the parties or evident
from the appellate court’s disposition.

    Without more specific facts, complainant’s allegations are
insufficient to “raise an inference that . . . a disability exists.”
Judicial-Conduct Rule 11(c)(1)(D); see also 28 U.S.C.
§ 352(b)(1)(A)(iii). I nevertheless appreciate complainant’s
       IN RE: COMPLAINT OF JUDICIAL MISCONDUCT             3

willingness to file a complaint and bring his observations to
my attention. And, of course, the matter is always subject to
re-consideration if he or another member of the public should
come forward with more concrete evidence of mental or
physical disability.

   DISMISSED.